Case 1:20-cv-01387-AJT-JFA Document 99 Filed 03/19/21 Page 1 of 4 PageID# 3575




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

CENTER FOR WORKPLACE
COMPLIANCE (f/k/a EQUAL
EMPLOYMENT ADVISORY COUNCIL),

                   Plaintiff and Counterclaim
                   Defendant,
                                                    Civil Action No. 1:20-cv-1387; AJT JFA
       v.

LITTLER MENDELSON, P.C., LANCE E.
GIBBONS, THERESA GOKTURK (a/k/a
CHRIS GOKTURK), and DOE
DEFENDANTS 1-10, INCLUSIVE,

                   Defendants and
                   Counterclaimants.


 DECLARATION OF JOSEPH A. MECKES IN SUPPORT OF MOTION TO COMPEL
           COMPLETE RESPONSES TO INTERROGATORIES


I, Joseph A. Meckes, declare as follows:

       1.      I am an attorney-at-law, licensed to practice before the courts of the State of

California, the United States Supreme Court, and various United States District Courts and Courts

of Appeals. I am a partner of Squire Patton Boggs (US) LLP, counsel of record in this action for

defendants and counterclaimants Littler Mendelson, P.C. (“Littler”) and Theresa Gokturk. This

declaration is based on my personal knowledge. If called on to do so, I would and could testify

competently as to the facts set forth below.

       2.      Attached hereto as Exhibit A are Littler’s First Set of Interrogatories to plaintiff

Center for Workplace Compliance (“CWC”) served on January 21, 2021 (“the Interrogatories”).

       3.      Attached hereto as Exhibit B are CWC’s initial Objections to the Interrogatories

served on February 5, 2021.
Case 1:20-cv-01387-AJT-JFA Document 99 Filed 03/19/21 Page 2 of 4 PageID# 3576




       4.      Attached hereto as Exhibit C are CWC’s initial Responses to the Interrogatories

served on February 22, 2021.

       5.      Attached as Exhibit D are CWC’s Amended Responses to the Interrogatories served

on March 5, 2021.

       6.      I have met and conferred with counsel for CWC regarding the Interrogatories via

telephone several times over several hours. Attached hereto as Exhibit E is a letter my colleague

John Burlingame sent to CWC’s counsel on February 8, 2021 prior to our first telephone

conference.

       7.      Attached hereto as Exhibit F is a follow up letter I sent to CWC’s counsel on

February 19, 2021 confirming that CWC had promised to provide complete responses to

interrogatories notwithstanding its objections unless it had explicitly stated it would not.

       8.      Attached as Exhibit G is a February 26, 2021 letter I sent CWC’s counsel after

receiving CWC’s February 22, 2021 Responses to Interrogatories.

       9.      During a March 2, 2021 meet-and-confer call, CWC’s counsel stated that its sole

obligation in responding to interrogatories was to provide information in its possession and that its

information regarding authorship of the works in suit might be incomplete. I asked whether CWC

had gone to its assignor and law firm NT Lakis to obtain information and asked CWC to confirm

that its answers were based on documents and evidence within the possession custody and control

of both CWC and NT Lakis. CWC’s counsel stated it was aware of no such obligation.

       10.     Attached as Exhibit H is a March 2, 2021 letter I sent to CWC’s counsel confirming

my understanding of discovery conference held earlier that day.

       11.     Attached as Exhibit I is a March 3, 2021 letter I received from CWC’s counsel.

       12.     Attached as Exhibit J is a March 16, 2021 letter I sent to CWC’s counsel.



                                                  -2-
Case 1:20-cv-01387-AJT-JFA Document 99 Filed 03/19/21 Page 3 of 4 PageID# 3577




       13.     Attached as Exhibit K is a March 16, 2021 letter I sent to CWC’s counsel asking

for an update on when CWC would identify documents per Rule 33(d) for Interrogatories Nos. 6-

7, 10-11, 22-24, 26 and 27.

       14.     On March 17, 2021, CWC’s counsel asked that we continue to meet and confer

about both of my March 16, 2021 letters. I offered to meet and confer with counsel the following

day, but CWC’s counsel did not respond until late in the evening on March 18. Attached as Exhibit

L is the email exchange with CWC’s counsel.

       15.     Given the content of the Amended Responses and CWC’s refusal to promise to

amend, however, I concluded that we had reached an impasse and that we would make no further

progress through discovery conferences.       CWC had promised to substantially complete its

document production by March 19, 2021 so I found it inexplicable that CWC is unable to provide

complete interrogatory responses where it has referenced Rule 33(d). Further, prior to CWC

serving its Amended Responses, we had discussed these issues for several hours and had made no

progress resolving them.

       16.     In response to Interrogatories 1, 2 and 3, CWC has identified a nearly identical list

of about 250 documents comprised solely of the alleged copyrighted works in suit and an

assignment agreement. I have reviewed the list of documents CWC cited in response to

Interrogatories 1, 2 and 3. In each case, the list is comprised solely of the Works at issue and, as

to Nos. 1 and 2 only, an agreement titled “Confirmation Agreement and Assignment of Copyright

Interest and Related Rights” produced as CWC0007793, which is attached hereto as Exhibit M.

       17.     Examples of documents cited by CWC in its Responses to Interrogatories Nos, 1,

2 and 3 are Exhibit N, which is a copy of a document produced by CWC bearing Bates number

CWC0001691; Exhibit O, which is a copy of a document produced by CWC bearing Bates number



                                                 -3-
Case 1:20-cv-01387-AJT-JFA Document 99 Filed 03/19/21 Page 4 of 4 PageID# 3578




CWC0002413; Exhibit P, which is a copy of a document produced by CWC bearing Bates number

CWC0007755; and Exhibit Q, which is a copy of a document produced by CWC bearing Bates

number CWC0007740.

       18.    Attached as Exhibit R is a copy of the profile of Michael Bracken of the NT Lakis

law firm taken from https://ntlakis.com/index.php/people/bracken-michael/, last accessed on

March 18, 2021.

       I declare under penalty of perjury that the forgoing is true and correct. Executed on March

19, 2021.

                                                             /s/ Joseph A. Meckes
                                                            Joseph A. Meckes




                                                -4-
